The Ordinary.
The questions presented and argued were that which has been disposed of already in Embley v. Hunt, 1 Stew. 421, and the question, whether the orphans court erred in refusing to grant the caveatrix’s application for relief against the verdict found upon the issue at law. All the grounds for that relief were matters which transpired at the trial, and in the conduct thereof in the circuit court. The principal one was that the caveatrix had not an opportunity to produce her witnesses. It is admitted that her attorney of record had due notice of trial, and there does not appear to have been any good reason to criticise the action of the court in proceeding with the trial at the time for which it was noticed. I cannot perceive that the caveatrix has any cause of complaint. There were no exceptions to the admission or rejection of evidence. Nor was there any application in the circuit court for a new trial. The act does not authorize the orphans court to ignore or disregard the verdict and proceed themselves to try the questions which were the sub*282ject of the issue, notwithstanding the verdict. It gives the power of granting a new trial to the court before which the issue is tried, with authority to certify questions of law to the supreme court, and the party aggrieved by any transaction at the trial which is error, may have redress on bill of exceptions.